60 F.3d 834NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Lionel TATE, Sr., Petitioner-Appellant,v.Eddie YLST, Warden, Respondent-Appellee.
No. 94-15558.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Lionel Tate, Sr. appeals pro se the district court's dismissal of his 28 U.S.C. Sec. 2254 petition for writ of habeas corpus.  Tate contends that he is entitled to an evidentiary hearing on the question whether his trial counsel provided ineffective assistance.  We have jurisdiction under 28 U.S.C. Sec. 2253, and we affirm.


3
We review de novo the dismissal of a petition for writ of habeas corpus.  Sanders v. Ratelle, 21 F.3d 1446, 1451 (9th Cir. 1994).  When the district court denies habeas relief without an evidentiary hearing, it must make specific findings and conclusions on the petitioner's assertions to show that it has independently reviewed the record.  Lincoln v. Sunn, 807 F.2d 805, 808-09 (9th Cir. 1987).


4
Tate seeks relief from his 1987 jury conviction of possession of cocaine.  He does not dispute that at the time of his trial, he had seven prior felony convictions.  He challenges what he describes as his trial counsel's disclosure of his criminal history, as well as counsel's failure to impeach witnesses.


5
We are satisfied in light of our review that the district court independently considered all relevant portions of the state court record.  See Lincoln, 870 F.2d at 808-09.  We affirm for the reasons set forth in the district court's order, which fully and fairly addressed all of Tate's ineffective assistance claims.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Accordingly, Tate's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3